DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding the amendment filed 12/21/2020: Claims 1-16 are pending. 

Response to Arguments
Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 1 and 13-16 under 35 U.S.C. 103 as being unpatentable over Brown et al (US 2017/0295743 A1, heretofore referred to as Brown) in view of Yoshida et al (US 5,625,155, heretofore referred to as Yoshida) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.


Rejection Under 35 USC 112
Applicant's arguments regarding the rejection of claims 1-16 under 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… a first electrode formed on an outer peripheral surface of the measurement tube and configured not to contact the measurement target fluid flowing through the measurement tube; a second electrode connected to a common potential and configured to come into contact with the measurement target fluid flowing through the measurement tube; … an electrical conductivity calculating portion that calculates an electrical conductivity of the measurement target fluid based on an amplitude of the voltages detected by the voltage detecting portion.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-16 are allowed for depending from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


               - Kappertz et al teaches a two non-contact electrodes but does not teach “… a first electrode formed on an outer peripheral surface of the measurement tube and configured not to contact the measurement target fluid flowing through the measurement tube; a second electrode connected to a common potential and configured to come into contact with the measurement target fluid flowing through the measurement tube; … an electrical conductivity calculating portion that calculates an electrical conductivity of the measurement target fluid based on an amplitude of the voltages detected by the voltage detecting portion.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/ADAM S CLARKE/Examiner, Art Unit 2867                     



/SON T LE/Primary Examiner, Art Unit 2863